Case 2:18-cv-00211-Z-BR Document 94 Filed 03/29/21 Pagelofi PagelD 961

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT PILED

FOR THE NORTHERN DISTRICT OF TEXAS wp 299091 |

AMARILLO DIVISION MAR 29 2021

CLERK, U.S. DISTRICT cout

 

 

 

 

ALBERTO OVALLE, § By —__,
§
Plaintiff, §
§
V. § 2:18-CV-211-Z
§
UNITED RENTALS §
(NORTH AMERICA), INC., §
§
Defendant. §
ORDER

After conducting a review of the parties’ pretrial materials, the Court determines that
additional briefing may be required. In their trial briefs, the parties jointly identified a pure question
of law: should Plaintiff be allowed to pursue an ordinary negligence theory of recovery in addition
to a premises-liability theory of recovery? ECF No. 92 at 2-4; ECF No. 93 at 1-4.

This question is best answered before trial to avoid potential juror confusion on competing
theories of recovery — especially where one theory of recovery may be unavailable as a matter of
law. Deciding the question before trial also permits counsel to focus and streamline their jury
arguments.

The Court therefore ORDERS that the dispositive motion deadline shall be extended to
April 28, 2021. The previous scheduled pretrial conference has been rescheduled to July 8, 2021
at 1:30pm. The trial itself is rescheduled to July 13, 2021 at 9:00am. All other deadlines shall
remain the same.

SO ORDERED.

March 2 2021.

 

MAPTHEW f. KACSMARYK
TED STATES DISTRICT JUDGE

 
